DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Response to Amendment
	The amendment filed on September 9, 2021 has been entered.  Applicant has amended claims 39-40 and 43-51, and has added claims 54-55.  Accordingly, claims 39-55 are now pending, have been examined and currently stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


	Claim 51 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	Claim 51 depends upon claim 50 and recites, in part, “utilizing the fourth indicator on the graphical user interface to selectively control writing data to the moveable memory drive.”  This limitation is unclear because claim 50 gives choices as to what depicting the status of the moveable memory drive comprises.  That is, claim 50 recites that depicting the status of the moveable memory drive comprises at least one of: displaying a third indicator […]; and displaying a fourth indicator […] (Emphasis added).  Accordingly, there is a reasonable interpretation where only the third indicator is displayed, yet claim 51 is indicating that the fourth indicator is utilized.  	Additionally, even if the fourth indicator were displayed, claim 51 also indicates that the fourth indicator provides information about, or control of, the moveable memory drive (Emphasis added).  Accordingly, there is a reasonable interpretation where even if the fourth indicator were displayed that the fourth indicator may only provide information about the moveable memory drive but not enable the control of the moveable memory drive.  In this situation it is unclear how the fourth indicator could be utilized on the graphical user interface.  As best understood, if claim 51 remains dependent upon claim 50, it appears necessary that depicting the status of the moveable memory drive must comprise displaying a fourth indicator on the graphical user interface that provides control of the moveable memory drive.

	Claim 55 recites the limitations “the third indicator” and “the fourth indicator” as in “[T]he method of claim 49, further comprising displaying the first indicator, the second indicator, the third indicator and the fourth indicator within a single window of the graphical user interface.”  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if claim 55 should actually be dependent upon claim 50, which recites a third and fourth indicator, or if claim 55 should be amended to recite “a third indicator” and “a fourth indicator.”  If claim 55 is amended to be dependent upon claim 50 it is important to note that claim 50, as currently drafted, only requires at least one of (i.e. only one of) the third and fourth indicators to be displayed.  Accordingly, claim 55 could be unclear if it was amended to be dependent upon claim 50 and if claim 50 was not amended to require displaying both the third and fourth indicators.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 47-48 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2014/0263639 A1) (hereinafter “Bolton”) in view of Meter, Christian, “Design of Distributed Voting Systems”, Department of Computer Science, Heinrich-Heine-University Dusseldorf, Published September, 2015 (hereinafter “Meter”) in view of Election Systems & Software Inc., "Unity Election Reporting Manager", April 2001 (hereinafter “Unity”).  
Regarding Claim 39:  Meter discloses a method of operating an election voting system for use in elections for receiving votes at a plurality of precinct voting locations, comprising:
providing a plurality of voting devices, the plurality of voting devices including multiple voting devices at each of the plurality of precinct voting locations (See at least Bolton [0007-0010]; [0024].  Where a plurality of voting device (i.e. ballot tabulation devices) are provided (e.g., to the polling locations), the plurality of voting devices including multiple voting devices at each of the plurality of precinct voting locations (i.e. ballot tabulation devices located at a plurality of polling locations).);
providing a receiving computer hardware system (See at least Bolton [0007-0010]; [0060-0070].  Where a receiving computer hardware system (i.e. central server) is provided (e.g., to a central election office).)
receiving voting data from the plurality of precinct voting locations at the receiving computer hardware system, the voting data including cast vote records which reflect an individual voter's intent, the receiving computer hardware system collecting the voting data received from the plurality of voting devices (See at least Bolton [0007-0010]; [0060-0070]; [0082-0084]; [0086-0088]; Fig. 7; Fig. 8; Fig. 10; Bolton Claim 19.  Where the receiving computer hardware system (i.e. central server) receives voting data (e.g., total ballots cast) from the plurality of precinct voting locations (i.e. from the plurality of polling locations), the voting data including cast vote records (i.e. election results) which reflect an individual voter's intent, the receiving computer hardware system (e.g., the central server) collecting the voting data received from the plurality of voting devices.);
coupling a moveable memory drive to the receiving computer hardware system (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085].  Where a moveable memory (i.e. reading device) is coupled to the receiving computer hardware system (i.e. communicatively coupled to the central server, e.g., when the reading device transmits election results to the central server).);
aggregating, with the receiving computer hardware system, the voting data from the plurality of precinct voting locations (See at least Bolton [0008]; [0010]; [0057-0058]; [0083-0085]; [0087]; Bolton Claim 19.  Where the receiving computer hardware system (i.e. central server) aggregates (i.e. collects/accumulates) the voting data from the plurality of precinct voting locations (i.e. from the plurality of ballot tabulation devices located at the plurality of polling locations).);
providing a graphical user interface of the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a graphical user interface (i.e. screen, e.g., a ); and
depicting, with the graphical user interface, a status of the voting data received at the receiving computer hardware system from the plurality of precinct voting locations (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where the graphical user interface (i.e. screen, e.g., a screen showing a report) of the receiving computing hardware system (i.e. of the central server) depicts a status of the voting data (e.g., total ballots cast – see figs. 7 and 8 report column F) received at the receiving computer hardware system from the plurality of precinct voting locations.), wherein said depicting the status of the voting data includes:
displaying a first indicator on the graphical user interface displaying [which] of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a first indicator (i.e. represented by the number zero in the “Total Ballots” column – see e.g., Fig. 7 column F) is displayed on the graphical user interface (i.e. screen, e.g., a screen showing a report) displaying which of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. to the central server).); and
displaying a second indicator on the graphical user interface displaying [which] of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Where a second indicator (i.e. represented by a number other than zero in the “Total Ballots” column – see e.g., Fig. 8 column F) is displayed on the graphical user interface (i.e. screen, e.g., a screen showing a report) displaying which ).
	Bolton recognizes that there may be a need and/or requirement to transport a memory device storing all votes from the various vote collection devices to the central election office.  Bolton [0088].  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  However, Bolton does not explicitly disclose writing the aggregated voting data to the moveable memory drive.	Meter, on the other hand, teaches writing the aggregated voting data to the moveable memory drive (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3, Where the receiving computer hardware system (i.e. Vote Storage Server) writes the aggregated voting data (i.e. anonymized ballots) to the moveable memory (i.e. a DVD).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Meter, in order to provide a separate Vote Counting Server for security reasons, because the isolated Vote Counting Server has no connection to the network, which drastically reduces the possibility to compromise it or to inject malicious code (Meter p. 25 section 4.1.3).	As indicated above, Bolton discloses where a graphical user interface (i.e. screen, e.g., a screen showing a report) displays a first indicator (i.e. represented by the number zero in the “Total Ballots” column – see e.g., Fig. 7 column F) displaying which of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system, and a second indicator (i.e. represented by a number other than zero in the “Total Ballots” column – see e.g., Fig. 8 column F) displaying which of the plurality of precinct voting locations that have 
where the first indicator displays a number of the plurality of precinct voting locations that have not started transmission of voting data (See at least Unity pp. 33-34 particularly the graphic/image on p. 34, also see pp. 35-36.  Where the first indicator (i.e. the lower section of the screen on p. 34) displays a number of the plurality of precinct voting locations that have not started transmission of voting data (i.e. number of precincts not counted, e.g., 3 or .2%).); and
where the second indicator displays a number of the plurality of precinct voting locations that have transmitted voting data (See at least Unity pp. 33-34 particularly the graphic/image on p. 34, also see pp. 35-36.  Where the second indicator (i.e. the upper section of the screen on p. 34) displays a number of the plurality of precinct voting locations that have transmitted voting data (i.e. number of precincts counted, e.g., 1995 or 99.8%).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a graphical user interface (i.e. screen) to display which precincts have and have not started transmission of voting data, to include the teachings of Unity, in order to display and verify the number of precincts that have been counted and have not been counted (Unity p. 33).

Regarding Claim 47:
providing a count computer hardware system (See at least Bolton [0007-0010]; [0024]; [0082-0084]; [0086-0088].  Where a count computer hardware system (i.e. a portion of the central server) is provided.);
Bolton does not explicitly disclose but Meter further teaches:
where the count computer hardware system is isolated from the receiving computer hardware system by an air gap (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3; pp. 74-75 section 5.10 (Tallying Server). Where the count computer hardware system (i.e. Vote Counting (Tallying) Server) is isolated from the receiving computer hardware system (i.e. isolated from the Vote Storage Server) by an air gap.);
transferring the aggregated voting data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting (Tallying) Server) via the movable memory drive (i.e. via the DVD).); and
 generating election results from the aggregated voting data at the count computer hardware system (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where election results (i.e. decrypted and tallied ballots) are generated from the aggregated voting data (i.e. from the anonymized ballots) at the count computer hardware (i.e. at the Vote Counting (Tallying) Server).).
Examiner Note:  Claim 47 recites a structural limitation within a method claim (i.e. “which is isolated from the receiving computer system by an air gap”).  A recited structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, as is the case here.  See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In order to 

Regarding Claim 48:  The combination of Bolton, Meter and Unity discloses the method of claim 39.  Bolton further discloses depicting, with the graphical user interface, which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the report shown on the screen (i.e. the report displayed in Figs. 7-8) depicts when the central server (i.e. receiving computer hardware system) last received an update (see Figs. 7-8 Column B), accordingly, this column could be used to determine which voting locations have provided an update and which have not.).

Regarding Claim 52:  The combination of Bolton, Meter and Unity discloses the method of claim 39.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, by at least one hardware unit at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) to the receiving computer hardware system (i.e. central ).

Regarding Claim 53:  The combination of Bolton, Meter and Unity discloses the election voting system of claim 52.  Bolton further discloses wherein the at least one hardware unit at each of the precinct voting locations comprises a network controller (See at least Bolton [0008-0010]; [0083-0087].  Where the at least one hardware unit at each of the precinct voting locations (i.e. the hardware unit within the reading device, e.g., hardware within a smart phone) comprises a network controller (i.e. indicated by the fact that the reading device transmits the election results to the central server that is remotely located).).
Examiner Note:  The phrase “wherein the at least one hardware unit at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware unit, however, the particular composition of the hardware unit fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity, as applied above, and further in view of Arellano et al. (US 2017/0091108 A1) (“Arellano”).
Regarding Claim 40:  The combination of Bolton, Meter and Unity discloses the method of claim 39.  Bolton recognizes that there may be a need and/or requirement to transport a memory device storing (See at least Arellano [0046-0047]; [0050]; [0059-0066]; [0074]; [0215-0216]; Fig. 6.  Where the voting data received by the receiving computer hardware system (i.e. the received data packet) is streamed (i.e. stored) to the moveable memory (i.e. system memory, e.g., a hard disk drive, a floppy disk drive, a CD-ROM device, a flash memory device, or other mass storage device) in real-time (i.e. as data is received) as the receiving computer hardware system receives the voting data from the plurality of precinct voting locations (i.e. as the computing system receives data packets).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of receiving voting data (e.g., total ballots cast) at a central server, where the accumulated vote totals may be transported on a USB flash drive, to include the teachings of Arellano, in order to selectively store data of data packets with a traffic class mapped to high priority category of data into the cache memory and selectively store data of data packets with a traffic class mapped to a low priority category of data to the main memory (Arellano [0072]).  

Regarding Claim 41:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 40.  Bolton further discloses initiating transmission of the voting data including cast vote records to the receiving computer hardware system, from hardware at each of the precinct voting locations (See at least Bolton [0008-0010]; [0083-0087].  Where transmission of the voting data including cast vote records (i.e. election results) is initiated to the receiving computer hardware system (i.e. central server), from hardware (i.e. hardware within the reading device) at each of the precinct voting locations.).

Regarding Claim 42:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 41.  Bolton further discloses wherein the hardware at each of the precinct voting locations comprises a network controller (See at least Bolton [0008-0010]; [0083-0087].  Where the hardware at ).
Examiner Note:  The phrase “wherein the hardware at each of the precinct voting locations comprises a network controller” is non-functional descriptive material as it only describes, at least in part, the composition of the hardware, however, the particular composition of the hardware fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 43:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 40.  Bolton further discloses depicting, with the graphical user interface, which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (See at least Bolton [0009]; [0064-0070]; Fig. 7; Fig. 8.  Where the graphical user interface (i.e. screen, e.g., a screen showing a report) depicts which precinct voting locations have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a zero in the “Total Ballots” column – see Fig. 7 column F) and which precinct voting locations have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. indicated by the number of precincts that have a number greater than zero in the “Total Ballots” column – see Fig. 8 column F).   Furthermore, in Bolton, the report shown on the screen (i.e. the report displayed in Figs. 7-8) depicts when the central server (i.e. receiving computer hardware system) last received an update ).

Regarding Claim 44:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 43.  Bolton further discloses:
providing a count computer hardware system (See at least Bolton [0007-0010]; [0024]; [0082-0084]; [0086-0088].  Where a count computer hardware system (i.e. a portion of the central server) is provided.);
Bolton does not explicitly disclose but Meter further teaches:
where the count computer hardware system is isolated from the receiving computer hardware system by an air gap (See at least Meter pp. 25-26 sections 4.1.2 and 4.1.3; pp. 74-75 section 5.10 (Tallying Server). Where the count computer hardware system (i.e. Vote Counting (Tallying) Server) is isolated from the receiving computer hardware system (i.e. isolated from the Vote Storage Server) by an air gap.);
transferring the aggregated voting data between the receiving computer hardware system and the count computer hardware system via the moveable memory drive (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where the aggregated voting data (i.e. anonymized ballots) is transferred between the receiving computer hardware system (i.e. Vote Storage Server) and the count computer hardware system (i.e. Vote Counting (Tallying) Server) via the movable memory drive (i.e. via the DVD).); and
 generating election results from the aggregated voting data at the count computer hardware system (See at least Meter pp. 25-26 section 4.1.3; pp. 74-75 section 5.10 (Tallying Server).  Where election results (i.e. decrypted and tallied ballots) are generated from the aggregated ).
Examiner Note:  Claim 44 recites a structural limitation within a method claim (i.e. “which is isolated from the receiving computer system by an air gap”).  A recited structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, as is the case here.  See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961).  In order to expedite prosecution, Examiner has provided art for these particular limitations, however, since the structural limitations do not affect the method they currently receive no patentable weight. 

	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Arellano, as applied above, and further in view of Okada (US 2006/0198249 A1).Regarding Claim 45:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 40.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton, Meter, Unity and Arellano does not explicitly disclose depicting, with the graphical user interface, a status of the moveable memory drive.
	Okada, on the other hand, teaches depicting, with the graphical user interface, a status of the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8B.  Where the graphical ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Okada, in order to clearly inform the user on how much data can further be recorded on a DVD (Okada [0130]).

	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Arellano, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 46:  The combination of Bolton, Meter, Unity and Arellano discloses the method of claim 40.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton, Meter, Unity and Arellano does not explicitly disclose enabling a user to selectively control writing voting data to the moveable memory drive via the graphical user interface.
	Baweja, on the other hand, teaches enabling a user to selectively control writing voting data to the moveable memory drive via the graphical user interface (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the graphical user interface (i.e. dialog box) enables a user to selectively control (i.e. ).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Baweja, in order to temporarily suspend a move or copy operation so that other tasks can be readily performed, thus providing the user with increased flexibility and efficiency in their computer operating environment (Baweja Col. 8 lines 62-65).

	Claims 49-50 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity, as applied above, and further in view of Okada (US 2006/0198249 A1).Regarding Claim 49:  The combination of Bolton, Meter and Unity discloses the method of claim 39.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are anonymized.  Meter pp. 25-26 section 4.1.3.  However the combination of Bolton, Meter and Unity does not explicitly disclose depicting, with the graphical user interface, a status of the moveable memory drive.
	Okada, on the other hand, teaches depicting, with the graphical user interface, a status of the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8B.  Where the graphical ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Okada, in order to clearly inform the user on how much data can further be recorded on a DVD (Okada [0130]).

Regarding Claim 50:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 49.  Okada further discloses wherein said depicting the status of the moveable memory drive comprises at least one of:
displaying a third indicator on the graphical user interface indicating an amount of the aggregated voting data that has been written to the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where a third indicator (i.e. a capacity display G1) is displayed on the graphical user interface (i.e. color LCD) indicating (i.e. showing) an amount of aggregated voting data (i.e. recorded capacity G11R) that has been written to the moveable memory drive (i.e. DVD).); and 
displaying a fourth indicator on the graphical user interface that provides information about, or control of, the moveable memory drive (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where a fourth indicator (i.e. recordable time display G3) is displayed on the graphical user interface (i.e. color LCD) that provides information about the moveable memory drive (i.e. how much data can further be recorded on the DVD).).

Regarding Claim 54:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 49.  Bolton discloses where the graphical user interface (i.e. screen, e.g., a screen showing a report) of the receiving computing hardware system (i.e. of the central server) depicts a status of the voting data (e.g., total ballots cast – see figs. 7 and 8 report column F).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton indicates that a single window (see e.g., the window depicted in Figs. 7 and 8) of the screen (i.e. graphical user interface) can be used to show various information pertaining to an election and/or the status of one or more ballot tabulation devices used during the election.  Id.  For example, Bolton discloses that the report [in the single window] can include an identification of each ballot tabulation device by a precinct unit identification number, and that the report can include information such as:  health status information received from each ballot tabulation device; the time the health status information was sent; when the poll opened; when the poll closed; whether the unit is operating on AC power; battery status; total ballots cast; total ballots cast by ballot styles (i.e., BS #1, BS #2, BS #3, and BS#4); percent of over votes; percent of under votes; percent of blank ballots; system temperature; and signal strength of the modem.  Id.  Accordingly, Bolton shows that it was known in the prior art before the effective filing date of the claimed invention to display/depict the status of voting data and one or more statuses pertaining to the operation of one or more ballot tabulation devices used during the election.  Bolton also discloses that a USB flash drive may be used to store accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Therefore, the use of moveable memory during an election was also known by the prior art of Bolton.
	The sole difference between Bolton and the claimed invention is that Bolton does not explicitly disclose that the information depicted in the same window with the voting data includes the status of the moveable memory drive.   However, Okada discloses that the depicting of a status of the moveable memory drive (e.g., how much free capacity is on a DVD) on a graphical user interface (i.e. color LCD) 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of what information (e.g., statuses) are depicted within a single window of the graphical user interface.  In this instance, the substitution would comprises substituting Okada’s depiction of a status of the moveable memory drive for Bolton’s depiction of the status of one or more ballot tabulation devices used during the election.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 55:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 49.  Unity further discloses displaying the first indicator and the second indicator within a single window of the graphical user interface (See at least Unity pp. 33-34 particularly the graphic/image on p. 34, also see pp. 35-36.  Where the first indicator (i.e. the lower section of the screen on p. 34) and the second indicator (i.e. the upper section of the screen on p. 34) are displayed within a single window (i.e. within the “Display Precincts Counted/Not Counted” window) of the graphical user interface.).  
	Okada further discloses displaying the third indicator and the fourth indicator within a single window of the graphical user interface (See at least Okada [0122-0123]; [0129-0143]; Fig. 8A and Fig. 8B.  Where the third indicator (i.e. a capacity display G1) and the fourth indicator (i.e. recordable time display G3) are displayed within a single window (see e.g., Fig. 8A which shows both G1 and G3 within a single window) of the graphical user interface (i.e. color LCD).).
	Bolton also discloses where multiple indicators (e.g., number in a column, information in one or more columns, information in one or more rows, etc.) can be displayed within a single window (see e.g., 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of what indicators are displayed within a single window of the graphical user interface.  In this case, substituting one of the many indicators displayed in the window depicted in Bolton with the particular indicators described by Unity and Okada (i.e. the first, second, third, and fourth indicators).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Meter in view of Unity in view of Okada, as applied above, and further in view of Baweja et al. (US 6,564,229 B1) (“Baweja”).Regarding Claim 51:  The combination of Bolton, Meter, Unity and Okada discloses the method of claim 50.  Bolton discloses the use of a screen (i.e. graphical user interface) to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election.  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Bolton also discloses that a USB flash drive may be used to store the accumulated vote totals for the ballot tabulation device.  Bolton [0037].  Meter discloses where the anonymized ballots (i.e. voting data) are burned to a DVD (i.e. moveable memory) as the ballots are .
	Baweja, on the other hand, teaches utilizing the fourth indicator on the graphical user interface to selectively control writing voting data to the moveable memory drive (See at least Baweja Col. 3 lines 4-63; Fig. 1a; Fig. 1b.  Where the fourth indicator (i.e. Pause and/or Resume button) on the graphical user interface (i.e. dialog box) is utilized to selectively control (i.e. via clicking the Pause or Resume button) writing voting data (i.e. writing source data/source file) to the moveable memory drive (i.e. to the drive with the target data/file, e.g., ZIP™ drive, tape drive, floppy disk drive, or any nonvolatile storage device connected to the computer system).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolton’s method of using a USB flash drive to store accumulated vote totals, and using a screen to show various information pertaining to an election and/or the status of a ballot tabulation device used during the election, to include the teachings of Baweja, in order to temporarily suspend a move or copy operation so that other tasks can be readily performed, thus providing the user with increased flexibility and efficiency in their computer operating environment (Baweja Col. 8 lines 62-65).



Response to Arguments
Claim Objections
	Claims 39, 43-44, 46-49 and 51 were objected to for minor informalities.  Applicant’s amendments have corrected all of the previously cited issues, accordingly, the objections are withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that Bolton fails to provide teaching or suggestion for displaying a first indicator on the graphical user interface displaying a number of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system, and displaying a second indicator on the graphical user interface displaying a number of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system.  Amendment, pp. 8-12.  Examiner agrees in part.  Examiner contends that Bolton discloses where a first indicator (i.e. represented by the number zero in the “Total Ballots” column – see e.g., Fig. 7 column F) is displayed on the graphical user interface (i.e. screen, e.g., a screen showing a report) displaying which of the plurality of precinct voting locations that have not started transmission of voting data including cast vote records to the receiving computer hardware system (i.e. to the central server), and where a second indicator (i.e. represented by a number other than zero in the “Total Ballots” column – see e.g., Fig. 8 column F) is displayed on the graphical user interface (i.e. screen, e.g., a screen showing a report) displaying which of the plurality of precinct voting locations that have transmitted voting data including cast vote records to the receiving computer hardware system (i.e. to the central server).  Bolton [0007]; [0064-0070]; Fig. 7; Fig. 8.  Examiner agrees that Bolton does not explicitly disclose where the first indicator displays a number of the plurality of precinct voting locations that have not started transmission of voting data, or where the second indicator displays a number of the plurality of precinct voting locations that have transmitted voting data.  Accordingly an additional reference, Unity, has been added to the prior art rejection to teach these features.  Like the claimed invention, Unity discloses displaying a [total] number of the plurality of 
	Applicant argues that amended dependent claim 50 and new dependent claims 54-55 are not taught or suggested by the cited art.  Amendment, pp. 12-13.  Examiner respectfully disagrees.  Examiner has updated the prior art rejection(s) to show that the features recited in claims 50, 54 and 55 are taught and/or suggested by the cited art.
	For the above reasons, and for the reasons set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Mugica et al. (US 2009/0152350 A1) discloses systems, methods, and programs that allow for the secure compilation of vote data from electronic voting machines at a voting location. Systems, methods, and programs provide the secure electronic transmission of the vote data to a central location for tabulation, provide a vote data consolidation function that can collect and consolidate vote data from a plurality of types or generations voting machines.  Mugica Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 14, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685